Citation Nr: 1548702	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1949 to January 1953, from February 1956 to February 1959, and from September 1963 to April 1977.  He received a Combat Infantryman Badge for this service.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision (notice was sent then, but the rating decision itself is dated in March) of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Service connection for squamous cell carcinoma (claimed as skin cancer on the left side of the head) and for pseudophakia of the left eye with nuclear sclerotic cataract of the right eye (claimed as an eye condition including diminishing loss of vision) was denied therein.  Service connection was granted for bilateral hearing loss, and an initial noncompensable rating was assigned.  

Each of these determinations was appealed by the Veteran.  In September 2006, he testified regarding this matter before the undersigned Veterans Law Judge (then an Acting Veterans Law Judge).  The Board recharacterized the issue of pseudophakia of the left eye with nuclear sclerotic cataract of the right eye as a bilateral eye disorder in January 2008.  This issue and the other aforementioned issues then were remanded for additional development.  Review of the Veteran's claims file at this time shows that Board adjudication with respect to them still cannot proceed yet.  As such, this matter is REMANDED to the agency of original jurisdiction (AOJ), which here is the RO, for additional development.  Please note that it has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

In January 2013, the Veteran filed a higher rating claim for erectile dysfunction.  He was informed, both prior thereto in a January 2012 letter and thereafter in an August 2013 letter, that this issue was on appeal.  He further was informed that the issue of a higher rating for diabetes mellitus (DM) type II was on appeal.  This is incorrect.  Several issues, to include higher initial ratings for service-connected DM type II and erectile dysfunction, indeed were denied by the Board in January 2008.  Adjudication of the subsequent claim regarding erectile dysfunction by the AOJ/RO thus is necessary.  This has not occurred yet.  The same is true with respect to any subsequent claim for DM type II.  As such, the Board refers these issues to the AOJ/RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Such referral also is made for a total disability rating based on individual unemployability, claimed by the Veteran in December 2011.  Id.


REMAND

Although the delay entailed by a remand is regrettable, particularly as this matter has been advanced on the Board's docket and was remanded previously a number of years ago, Board adjudication of the Veteran's claims for service connection for squamous cell carcinoma and for a bilateral eye disorder and for a higher initial rating for service-connected bilateral hearing loss cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefits sought.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

VA treatment records dated into July 2015 are available.  Some concern the Veteran's skin, eyes, and hearing.  Others dated from July 2015 to present which are pertinent therefore may exist.  A request or requests for all outstanding VA treatment records must be made by the AOJ/RO.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Private treatment records, the most recent dated in December 2012, also are available.  Since some are relevant, it is possible that others dated from December 2012 to present exist.  The Veteran must be asked by the AOJ/RO to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made by the AOJ/RO if he does the latter.  Notice to him and his representative finally must be made by the AOJ/RO if any of the aforementioned is unsuccessful.

Private treatment records from Dr. E. dated from 2006 to at least 2013 were identified by the Veteran in March 2013, when he authorized their release.  There is no indication, however, that even an initial request for them was made by the AOJ/RO.  The aforementioned authorization is no longer valid, given that it was only good for 180 days.  It is also possible that there are more private treatment records from Dr. E. dated since 2013.  As such, the Veteran should be asked to submit all private treatment records from Dr. E. dated since 2006 or to again provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made by the AOJ/RO if he does the latter.  Notice to him and his representative must be made by the AOJ/RO if any of the aforementioned is unsuccessful.

II.  Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  VA medical examinations for higher initial rating and higher rating claims therefore must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

The Board remanded the issue of a higher initial rating for service-connected bilateral hearing loss in January 2008 in part so that a contemporaneous VA medical examination could be completed.  In January 2009, the Veteran underwent this examination.  It is of considerable age as it was conducted over six years ago.  In addition, there are indications that the Veteran's hearing has changed since it was conducted.  Specifically, the Veteran reported in an October 2015 statement that his hearing continues to worsen to include since his last examination.  Comparison of the examination audiometry results to October 2015 audiometry results submitted by him show some worsening but also some improvement in pure tone thresholds over time.  Speech recognition scores worsened over time.  The VA medical examination, in sum, likely is not contemporaneous.  Arrangements must be made by the AOJ/RO to schedule the Veteran for another VA medical examination.

III.  Initial Review

Pertinent evidence dated or received after issuance of the last adjudication, known as additional pertinent evidence, generally must be referred to the AOJ/RO for initial review.  38 C.F.R. § 20.1304(c) (2015).  The only exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Id.  Here, the last adjudication was via a March 2009 supplemental statement of the case (SSOC).  Additional pertinent evidence was procured thereafter by the AOJ/RO.  Some also was submitted by the Veteran thereafter.  Neither he nor his representative has waived the right to have the AOJ/RO initially review it.  The Board cannot allow in full any of the benefits sought by him at this time.  To perform an initial review of the aforementioned additional pertinent evidence as well as any procured or submitted on remand, another SSOC must be issued by the AOJ/RO for any benefit which remains denied in whole or in part.  38 C.F.R. § 19.31(b)(1) (2015).  For any benefit granted is granted in whole or in part, a rating decision must be issued by the AOJ/RO.

Accordingly, a REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his skin, eyes, and hearing, dated from July 2015 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding private treatment records concerning his skin, eyes, and hearing, but particularly those dated from 2006 to the present from Dr. E. and those dated from December 2013 to the present from all other sources, or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding his service-connected bilateral hearing loss.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  Audiometry testing to include pure tone threshold testing and the Maryland CNC controlled speech discrimination testing next shall be performed along with all other tests deemed necessary.  The results, in numerical format, shall be included in the report.

4.  Lastly, readjudicate the claims on appeal-as are listed on the title page of this Remand.  Issue a rating decision covering all determinations made that are partially or wholly favorable to the Veteran.  For all determinations that remain partially or wholly unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Further, it is reiterated that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

